

117 HR 613 IH: Securing Access to Lower Taxes by ensuring Deductibility Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 613IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Suozzi (for himself, Mr. Schneider, Mr. Garbarino, Mr. Gottheimer, Mr. Jones, Mrs. Kim of California, and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the limitation on the deduction for certain taxes, including State and local property and income taxes.1.Short titleThis Act may be cited as the Securing Access to Lower Taxes by ensuring Deductibility Act or the SALT Deductibility Act.2.Repeal of limitation on deduction for State and local, etc. taxes(a)In generalSection 164(b) of the Internal Revenue Code of 1986 is amended by striking paragraph (6).(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2020.